DETAILED ACTION
            This is the first office action for application 14/908,031, filed 1/27/2016, which is a national stage entry of PCT/JP2014/78108, filed 10/22/2014, and which claims priority to Japanese applications JP2013-221563, filed 10/24/2013, and JP2014-056975, filed 3/19/2014, after the request for continued examination filed 3/10/2021.
In light of the claim amendments, the prior art rejections are withdrawn, and new grounds of rejection are presented. 
            Claims 1-42 and 44-49 are pending in the application. Claims 1-3, and 25-42, and 44-49 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Additional Prior Art
	The Examiner wishes to apprise the Applicant of the following reference, which is not currently applied in a grounds of rejection. 
Nakanotani, et al. (Scientific Reports, 2013, vol. 3, article 2127)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 25, 27, 29, 31, 33-42, and 44-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and a six-membered ring structure provided by formula (2) is optionally provided at any position,” starting six lines from the bottom of Claim 1, and Claim 26 recites “and a six-membered ring structure provided by formula (2) is optionally provided at any position,”
This limitation is indefinite, because Claims 1 and 26 further recite that the second material has a partial structure represented by formula 2 in their respective lines 8. Therefore, it is unclear whether the structure of formula 2 is required or not.
The Examiner recommends deleting “and a six-membered ring structure provided by formula (2) is optionally provided at any position.”
Claims 2-3, 25-42, and 44-49 are rejected, because of their dependence on Claims 1 and 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 25-42, 45-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uoyama, et al. (Nature, 2012, vol. 492, pages 234-240).
In reference to Claim 1, Uoyama teaches a blue-emitting OLED with the following structure: ITO (100 nm), α-NPD (40nm), 1,3-bis(9-carbazolyl)benzene (mCP, 10 nm), 5-+1wt% 2CzPN:PPT (20 nm), PPT (40 nm), LiF and Al (column 2, paragraph 2, page 237).
The structures of 2CzPN and PPT are shown below.

    PNG
    media_image1.png
    354
    938
    media_image1.png
    Greyscale

	Therefore, Uoyama teaches the limitations of Claim 1, of an organic electroluminescent device comprising an anode (corresponding to the ITO), an emitting layer that contains no metal complex (corresponding to the 5-+1wt% 2CzPN:PPT layer), and a cathode (corresponding to the LiF and Al).
	Uoyama further teaches the limitations of Claim 1, wherein the emitting layer comprises a first material (corresponding to the PPT) and a second material (corresponding to the 2CzPN), wherein said first material and said second material are contained in the same layer.
 	Uoyama further teaches the limitations of Claim 1, wherein the first material has a partial structure represented by Formula 1, as indicated in the inset above, wherein Y1 is sulfur, X1, X2, X5, X6, and X11-X14 are each carbon atoms bonded to RA/HB wherein RA is either hydrogen or substituted aryl B is a substituted aryl group having 6 carbon atoms (wherein a benzylphosphine group is considered a substitution on a benzyl ring).
Uoyama further teaches the limitations of Claim 1, wherein the second material comprises a partial structure represented by Formula 2, wherein n is 2, and wherein Z1-Z-6 are each independently a carbon atom bonded to CN or a carbon atom bonded to another atom in the molecule of the second material, as indicated in the inset above.
Uoyama further teaches the limitations of Claim 1, wherein the second material comprises a partial structure represented by Formula 3, wherein F and G represent a ring structure, m is 1, and Y20 is a single bond.
	Uoyama further teaches the limitations of Claim 2, wherein formula 3 is represented by formula 3a.
Uoyama further teaches the limitations of Claim 3, wherein the second material is represented by a formula (20), wherein e is 1, g is 0, wherein A is formula 2, Z1-Z-6 are each independently a carbon atom bonded to CN or a carbon atom bonded to another atom in the molecule of the second material, as indicated in the inset above, and L are single bonds, and wherein D is represented by formula 3. 
Uoyama further teaches the limitations of Claim 29, wherein Y1 is a sulfur atom. It is noted that Y3 is an optional limitation of Claim 1. 
Uoyama further teaches the limitations of Claim 31, wherein X1 and X13 are carbon atoms to be bonded to RA, wherein RA is represented by formula (1b), wherein r is 0 and Arb is a substituted aryl group having 6 carbon atoms (wherein a benzylphosphine group is considered a substitution on a benzyl ring).
Uoyama further teaches the limitations of Claim 33, wherein Ara in formula 1b is a phenylene group, because r is 0 in the above structure, and so Ara is not required. Therefore, Claim 33 only further modifies an optional limitation of Claim 31. 
Uoyama further teaches the limitations of Claim 38, wherein the second material exhibits delayed fluorescence (column 2, page 234, Fig. 1).
Uoyama further teaches the limitations of Claim 42, wherein the second material emits light (i.e. fluoresces, column 2, page 234, Fig. 1).
Uoyama further teaches the limitations of Claim 46, wherein the device further comprises a hole transporting layer provided between the anode and the emitting layer, corresponding to the α-NPD layer (column 2, paragraph 2, page 237).
Uoyama further teaches the limitations of Claim 47, wherein the device further comprises an electron transporting layer provided between the cathode and the emitting layer, corresponding to the pure PPT layer (column 2, paragraph 2, page 237).
Uoyama further teaches the limitations of Claim 48, because the OLED of Uoyama is an electronic device.
Uoyama further teaches the limitations of Claim 49, because Claim 49 merely modifies an optional limitation of Claim 1.
In reference to Claims 25, 27, and 34-36, the first material of Uoyama is represented by formula 10(b), wherein kb is 2, HA is a structure represented by Formula 1, as indicated in the inset below, wherein Y1 is sulfur, X1, X2, X5, X6, and X11-X14 are each carbon atoms bonded to RA/HB wherein RA is either hydrogen or substituted aryl groups having 6 carbon atoms (wherein a benzylphosphine group is considered a substitution on a benzyl ring), or wherein HB is a substituted aryl group having 6 carbon atoms (wherein a benzylphosphine group is considered a substitution on a benzyl ring).

    PNG
    media_image2.png
    330
    377
    media_image2.png
    Greyscale

This disclosure further teaches the limitations of Claim 27, wherein X1, X2, X5, X6, and X11-X14 are each independently a carbon atom to be bonded to RA or a carbon atom to be bonded to HB.
This disclosure further teaches the limitations of Claim 34, wherein the structure HB is represented formula 1c, wherein s is 0 and Arc is a substituted aryl group having 6 carbon atoms (wherein a benzylphosphine group is considered a substitution on a benzyl ring).
This disclosure further teaches the limitations of Claims 35-36, wherein the structure HA is represented by formula 121, wherein Y1 is sulfur, one of RA is a hydrogen atom and one of RA is a singly bond to the structure of formula 1b, wherein r is 0 and Arb is a substituted aryl group with 6 carbon atoms (wherein a benzylphosphine group is considered a substitution on a benzyl ring).
In reference to Claims 37, 39-41 and 45, it is the Examiner’s position that, because Uoyama teaches the limitations of Claim 1, it would appear that the materials of Uoyama would have the properties recited in Claims 37, 39-41, and 45. 
 Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
In reference to Claim 26, Uoyama teaches a blue-emitting OLED with the following structure: ITO (100 nm), α-NPD (40nm), 1,3-bis(9-carbazolyl)benzene (mCP, 10 nm), 5-+1wt% 2CzPN:PPT (20 nm), PPT (40 nm), LiF and Al (column 2, paragraph 2, page 237).
The structures of 2CzPN and PPT are shown below.

    PNG
    media_image3.png
    354
    938
    media_image3.png
    Greyscale

	Therefore, Uoyama teaches the limitations of Claim 26, of an organic electroluminescent device comprising an anode (corresponding to the ITO), an emitting layer that contains no metal complex (corresponding to the 5-+1wt% 2CzPN:PPT layer), and a cathode (corresponding to the LiF and Al).
	Uoyama further teaches the limitations of Claim 26, wherein the emitting layer comprises a first material (corresponding to the PPT) and a second material (corresponding to the 2CzPN), wherein said first material and said second material are contained in the same layer.
 	Uoyama further teaches the limitations of Claim 26, wherein the first material (PPT) has a structure represented by Formula 11b, as indicated in the inset above, wherein HC is formula 110, wherein Y1 is sulfur, X1, X2, X5, X6, and X11-X14 are each carbon atoms bonded to RA, wherein RA is either hydrogen or substituted aryl groups having 6 carbon atoms (wherein a benzylphosphine group is considered a substitution on a benzyl ring).
Uoyama further teaches the limitations of Claim 26, wherein the second material comprises a partial structure represented by Formula 2, wherein n is 2, and wherein Z1-Z-6 are each independently a carbon atom bonded to CN or a carbon atom bonded to another atom in the molecule of the second material, as indicated in the inset above.
Uoyama further teaches the limitations of Claim 26, wherein the second material comprises a partial structure represented by Formula 3, wherein F and G represent a ring structure, m is 1, and Y20 is a single bond.
Uoyama further teaches the limitations of Claim 28, wherein X1, X2, X5, X6, and X11-X14 are each independently a carbon atom to be bonded to RA or a carbon atom to be bonded to HB.
Uoyama further teaches the limitations of Claim 30, wherein Y1 is a sulfur atom. It is noted that Y3 and Y5 are optional limitations of Claim 26. 
This disclosure further teaches the limitations of Claim 32, wherein X1 and X13 are carbon atoms to be bonded to RA, wherein RA is represented by formula (1b), wherein r is 0 and Arb is a substituted aryl group having 6 carbon atoms (wherein a benzylphosphine group is considered a substitution on a benzyl ring).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Uoyama, et al. (Nature, 2012, vol. 492, pages 234-240).
 In reference to Claim 44, Uoyama teaches that the amount of the second material in the emitting layer is 5-+1wt%, so he does not teach that the amount of second material in the emitting layer is 20 mass% or more.
However, it is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the amount of emitting material in an emitting layer, in order to balance the emission of the device with the cost and processability of the device.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed amount of second material in the emitting layer of the invention, without undue experimentation.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721